AMENDED AND RESTATED INVESTMENT ADVISORY AGREEMENT This Amended and Restated Investment Advisory Agreement made as of the 14th day of May 2001, amends and restates the Investment Advisory Agreement initially made as of the 30th day of June, 1999, by and between New Covenant Funds, a Delaware business trust (hereinafter called the “Trust”), on behalf of each series of the Trust listed in Schedule A hereto, as such may be amended from time to time (hereinafter referred to individually as a “Fund” and collectively as the “Funds”) and New Covenant Trust Company, N.A., a national banking association (hereinafter called the “Trust Company”), solely for the purpose of reflecting the assumption of all of the duties to perform the investment advisory services as described herein by the Trust Company’s separately identifiable investment advisory department, the NCF Investment Department (the “Adviser”). WHEREAS, the Trust is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, the Trust Company is a national banking association regulated by the Office of the Comptroller of the Currency; and WHEREAS, for purposes of complying with those provisions of the Gramm-Leach-Bliley Act relating to banks that provide investment advisory services to registered investment companies the Trust Company established the Adviser as a “separately identifiable department or division” as such term is defined in Section 202(a)(26) of the Investment Advisers Act of 1940; and WHEREAS, the Adviser was declared effective as a registered investment adviser by the Securities and Exchange Commission by order dated April 13, 2001, and the Adviser is therefore duly qualified and able to provide investment advisory services to the Trust; and WHEREAS, the Board of Trustees of the Trust at a meeting duly called and held on May 14, 2001, approved the Assumption Agreement (a copy of which is attached hereto and made a part hereof) between the Trust, the Trust Company and the Adviser, providing for the assumption by the Adviser of all of the Trust Company’s duties and responsibilities for providing investment advisory services to the Trust; and WHEREAS, the Trust desires to retain the Adviser to render investment advisory services to the Funds pursuant to the terms and provisions of this Agreement, and the Adviser is interested in furnishing said services; NOW, THEREFORE, in consideration of the mutual agreements and covenants contained in this Agreement, the parties hereto agree as follows: 1.Appointment. The Trust hereby appoints the Adviser to act as investment adviser to the Funds for the period and on the terms and subject to the conditions set forth in this Agreement. The Adviser accepts such appointment and agrees to furnish the services herein set forth for the compensation herein provided. Additional investment portfolios may from time to time be added to those covered by this Agreement by the parties executing a new Schedule A that shall become effective upon its execution and shall supersede any Schedule A having an earlier date. 2.Investment Advisory Services: The Adviser shall provide a continuous investment program for each of the Funds in accordance with each of the Fund’s investment objectives, policies, and restrictions as stated in such Fund’s most current Prospectus and Statement of Additional Information, as then in effect, and all amendments or supplements thereto, and resolutions of the Trust’s Board of Trustees as may be adopted from time to time. The Adviser further agrees that it: (a)will supervise and direct each Fund’s investments and shall have the discretion to determine from time to time what investments, securities, commodities or financial futures contracts will be purchased, retained, sold or lent by the Funds and what portion of the assets will be invested or held uninvested in cash; (b)for purposes of managing the Funds the Adviser may appoint one or more sub-advisers (“Sub-Advisers”) as provided in Section 3 below to which it may delegate all or any portion of the responsibilities granted to it herein; (c)will use the same skill and care in providing such services as it uses in providing services to any fiduciary accounts for which it has investment responsibilities; (d)will conform with all applicable Rules and Regulations of the Securities and Exchange Commission (the “Commission”) as they pertain to the registration of the Trust and, in addition, will conduct its activities under this Agreement in accordance with any applicable regulations of any governmental authority pertaining to the investment advisory activities of the Adviser; (e)will place orders pursuant to its investment determinations for the Funds either directly with the issuer or with an underwriter, market maker or broker or dealer. The Adviser may delegate this authority to Sub-Advisers duly appointed by it. In placing orders with brokers and dealers, the Adviser or Sub-Advisers will attempt to obtain and are hereby directed to obtain prompt execution of orders in an effective manner at the most favorable price.Consistent with this obligation, the Adviser or Sub-Advisers may, in their discretion, effect portfolio securities transactions through brokers and dealers who provide the Adviser or Sub-Advisers with brokerage and research services (within the meaning of Section 28(e) of the Securities Exchange Act of 1934).Subject to the review of the Trust’s Board of Trustees from time-to-time with respect to the extent and continuation of this policy, the Adviser or Sub-Advisers are authorized to pay a broker or dealer who provides such brokerage and research services a commission for effecting a securities transaction for any of the Funds which is in excess of the amount of commission another broker or dealer would have charged for effecting that transaction if, but only if, the Adviser or Sub-Adviser determines in good faith that such commission was reasonable in relation to the value of the brokerage and research services provided by such broker or dealer, viewed in terms of either that particular transaction or the overall responsibilities of the Adviser or Sub-Adviser with respect to the accounts as to which it exercises investment discretion. On occasions when the Adviser or Sub-Adviser deems the purchase or sale of a security to be in the best interest of one or more of the Funds as well as of other clients, the Adviser or Sub-Adviser, to the extent permitted by applicable laws and regulations, may aggregate the securities to be so purchased or sold in order to obtain the most favorable price or lower brokerage commissions and the most efficient execution. In such event, allocation of the securities so purchased or sold, as well as the expenses incurred in the transaction, will be made by the Adviser or Sub-Adviser in the manner it considers to be the most equitable and consistent with its fiduciary obligations to the Funds and to such other clients; (f)will maintain, or cause the custodian and Sub-Advisers to maintain, all books and records with respect to the securities transactions executed for the Funds; (g)will furnish, or cause the Sub-Advisers to furnish, the Trust’s Board of Trustees such periodic and special reports with respect to each Fund’s investment activities as the Board may reasonably request; and (h)will advise and assist the officers of the Trust in taking such actions as may be necessary or appropriate to carry out the decisions of the Trust’s Board of Trustees and of the appropriate committees of such Board regarding the conduct of the business of the Funds. 3.Sub-Advisers. The Adviser is authorized to enter into agreements on behalf of the Funds with Sub-Advisers under which the Sub-Advisers agree to perform all or any portion of the management and Advisory duties with respect to all or any portion of the Funds. In the event the Adviser enters into one or more such agreements, the Sub-Adviser shall be responsible directly to the Adviser for the performance of such duties as may be imposed upon it by the Sub-Advisory Agreement. The Adviser will, however, retain the authority and responsibility to monitor and review the performance of duties of each Sub-Adviser. The Adviser may negotiate contracts that specify investment fees and provide for payment of such fees directly by the Adviser, and delegate to the Sub-Advisers responsibility for the day-to-day operations of the Funds with respect to which the Sub-Advisers are hired, including any or all of the responsibilities set forth in Section 2 hereof, except the power to enter into contracts with Sub-Advisers. Each such contract shall provide that it is terminable by the Adviser, without penalty, upon no more than sixty (60) days notice to the Sub-Adviser. 4.Expenses. During the term of this Agreement, the Adviser will pay all expenses incurred by it in performing its services under this Agreement. The Adviser shall not be liable for any expenses of the Trust, including without limitation (a) its interest and taxes, (b) brokerage commissions and other costs in connection with the purchase or sale of securities or other investment instruments with respect to the Trust and (c) custodian fees and expenses. 5.Compensation. For the services provided and the expenses assumed pursuant to this Agreement, each of the Funds will pay the Adviser and the Adviser will accept as full compensation therefor a fee set forth on Schedule A hereto.
